Exhibit 10.6

EXECUTION VERSION

FIFTH AMENDMENT TO FINANCING AGREEMENT
AND FORBEARANCE AGREEMENT

This FIFTH AMENDMENT TO FINANCING AGREEMENT AND FORBEARANCE AGREEMENT, dated as
of September 1, 2020 (this “Amendment”), is entered into by and among Apex
Global Brands Inc. (formerly known as Cherokee Inc.), a Delaware corporation
(the “Parent” and the “U.S. Borrower”), Irene Acquisition Company B.V., a
private company with limited liability incorporated under the laws of the
Netherlands, having its statutory seat (statutaire zetel) in Amsterdam, the
Netherlands and registered with the Dutch trade register under number 67160921
(the “Dutch Borrower” and, together with the U.S. Borrower, each a “Borrower”
and collectively, the “Borrowers”), each Guarantor party hereto, the Lenders
party hereto which constitute all of the Lenders party to the Financing
Agreement as of the date hereof, Gordon Brothers Finance Company, a Delaware
corporation (“GBFC”), as collateral agent for the Lenders (in such capacity,
together with its successors and assigns in such capacity, the “Collateral
Agent”), and GBFC, as administrative agent for the Lenders (in such capacity,
together with its successors and assigns in such capacity, the “Administrative
Agent” and together with the Collateral Agent, each an “Agent” and collectively,
the “Agents”).

W I T N E S S E T H:

WHEREAS, the Parent, the Borrowers, the Guarantors, the lenders from time to
time party thereto (collectively, the “Lenders” and each individually, a
“Lender”) and the Agents are parties to that certain Financing Agreement, dated
as of August 3, 2018 (as amended by that certain First Amendment to Financing
Agreement, dated as of December 28, 2018, as further amended by that certain
Second Amendment to Financing Agreement, dated as of January 29, 2019, as
further amended by that certain Third Amendment to Financing Agreement and
Forbearance Agreement, dated as of December 20, 2019, as further amended by that
certain Fourth Amendment to Financing Agreement and Forbearance Agreement, dated
as of April 30, 2020 (the “Fourth Amendment”) and as further amended, modified
or otherwise supplemented from time to time prior to the date hereof, the
“Financing Agreement”);

WHEREAS, (x) Events of Default have occurred and are continuing under the
Financing Agreement pursuant to (i) Section 9.01(c) of the Financing Agreement
as a result of the Borrowers breach of Section 7.03(b) of the Financing
Agreement for the period ended October 31, 2019 and January 31, 2020 and
(ii) Section 9.01(c) of the Financing Agreement as a result of the Borrowers
breach of Section 7.03(c) of the Financing Agreement (collectively, the
“Financing Agreement Events of Default”) and (y) an Event of Default has
occurred under the Fourth Amendment pursuant to Section 2(b) of that certain fee
letter, dated as of the Fourth Amendment Effective Date (as amended from time to
time), by and among the Agents, the Lenders party thereto, and the Borrowers
(the “Forbearance Event of Default” and, together with the Financing Agreement
Events of Default, collectively, the “Existing Events of Default”).

WHEREAS, as a result of the Forbearance Event of Default, a Termination Event
under (and as defined in) the Fourth Amendment has occurred.

WHEREAS, as a result of the Existing Events of Default and the Termination Event
under (and as defined in) the Fourth Amendment, the Secured Parties have certain
rights and remedies



--------------------------------------------------------------------------------

 

under the terms of the Financing Agreement and the other Loan Documents as well
as applicable law, including, without limitation, the right to (a) declare that
all Obligations are immediately due and payable; (b) declare that all
outstanding Obligations accrue interest at the Post-Default Rate; and
(c) exercise any other rights and remedies afforded under any Loan Document or
by law, at equity or otherwise;

WHEREAS, the Borrowers have requested the Agents and Lenders forbear from
exercising the Agents’ rights and remedies granted pursuant to the Financing
Agreement and other Loan Documents in order to provide the Borrowers an
opportunity to consider various business alternatives.  The Agents and Lenders
have agreed to forbear from exercising their rights and remedies solely in
accordance with the terms and conditions of this Amendment; and

WHEREAS, the Borrowers have requested that the Agents and the Lenders effect
certain amendments to the Financing Agreement, in each case, as more
specifically set forth herein, and the Agents and the Lenders are willing, as
applicable, to effect such amendments to the Financing Agreement, in each case,
on the terms and conditions hereinafter set forth.

NOW, THEREFORE, in consideration of the foregoing and the mutual covenants
herein contained, and for other good and valuable consideration, the receipt and
sufficiency of which are hereby acknowledged, it is hereby agreed by and between
the Agents, the Lenders, the Borrowers and the Guarantors, as follows:

1.Defined Terms.  Except as otherwise defined in this Amendment, capitalized
terms used herein that are not otherwise defined shall have the meanings given
to those terms in the Financing Agreement (as amended hereby).

2.Effect on Loan Documents; Ratification and Reaffirmation.  The Financing
Agreement and the other Loan Documents, after giving effect to this Amendment,
shall be and remain in full force and effect in accordance with their terms and
hereby are ratified and confirmed in all respects.  Except as expressly set
forth herein, the execution, delivery, and performance of this Amendment shall
not operate as a waiver of any right, power, or remedy of the Agents or any
other Secured Party under the Financing Agreement or any other Loan
Document.  Each Loan Party party hereto hereby ratifies and confirms in all
respects all of its obligations under the Loan Documents to which it is a party
and each Loan Party party hereto hereby ratifies and confirms in all respects
any prior grant of a security interest under the Loan Documents to which it is
party and acknowledges that all of such security interests, and all collateral
heretofore pledged as security for such indebtedness, continues to be and
remains collateral for such indebtedness from and after the date hereof.  Each
Loan Party further acknowledges and agrees that none of the Loan Parties have
any defense (whether legal or equitable), set-off or counterclaim to the payment
or performance of the Obligations in accordance with the terms of the Loan
Documents.

3.Representations and Warranties.  Each Loan Party hereby represents and
warrants to the Agents and the Lenders as follows:

a.other than the Existing Events of Default, no Default or Event of Default has
occurred and is continuing on the date hereof.

-2-



--------------------------------------------------------------------------------

 

b.the execution, delivery and performance by each Loan Party of this Amendment
(i) have been duly authorized by all necessary action, (ii) do not and will not
contravene (A) any of its Governing Documents, (B) any applicable material
Requirement of Law or (C) any material Contractual Obligation binding on or
otherwise affecting it or any of its properties, and (iii) do not and will not
result in any default, noncompliance, suspension, revocation, impairment,
forfeiture or nonrenewal of any permit, license, authorization or approval
applicable to its operations or any of its properties, except (solely for the
purposes of subclause (iii)), to the extent where such contravention, default,
noncompliance, suspension, revocation, impairment, forfeiture or nonrenewal
could not reasonably be expected to have a Material Adverse Effect;

c.no authorization or approval or other action by, and no notice to or filing
with, any Governmental Authority is required in connection with the due
execution, delivery and performance by any Loan Party of this Amendment;

d.this Amendment has been duly executed and delivered by each Loan Party and
this Amendment constitutes a legal, valid and binding obligation of each such
Loan Party, enforceable against each such Loan Party in accordance with its
terms, except as enforceability may be limited by applicable bankruptcy,
insolvency, reorganization, moratorium or other similar laws affecting the
enforcement of creditors’ rights generally and by general principles of equity;
and

e.all representations and warranties contained in the Financing Agreement and
each other Loan Document are true and correct in all material respects (except
for those representations and warranties that (i) are conditioned by
materiality, which shall be true and correct in all respects and (ii) expressly
relate to an earlier date or to the Existing Events of Default) on and as of the
date hereof.

4.Acknowledgment of Indebtedness.  Each Loan Party acknowledges and agrees that,
as of September 1, 2020 (and including the interest accruing from August 1, 2020
through August 31, 2020 which is capitalized and added to the principal amount
of the applicable Loans on which such interest accrued in accordance with
Section 8(d) hereof), the Loan Parties are indebted, jointly and severally,
(a) to the Tranche A Term Loan Lenders for the Tranche A Term Loans in an
aggregate outstanding principal amount equal to $4,855,561.70 plus accrued and
unpaid interest thereon, as provided in the Financing Agreement and the other
Loan Documents, $1,238,759.62 of which is payable to Gordon Brothers Finance
Company, LLC, $1,242,690.27 of which is payable to Gordon Brothers Brands, LLC
and $2,374,111.81 of which is payable 1903 Partners, LLC; (b) the Tranche B Term
Loan Lenders for the Tranche B Term Loans in an aggregate outstanding principal
amount equal to $33,988,932.00 plus accrued and unpaid interest thereon, as
provided in the Financing Agreement and the other Loan Documents, $8,671,317.37
of which is payable to Gordon Brothers Finance Company, LLC, $8,698,831.97 of
which is payable to Gordon Brothers Brands, LLC and $16,618,782.66 of which is
payable 1903 Partners, LLC; (c) the Tranche C Term Loan Lenders for the
Tranche C Term Loans in an aggregate outstanding principal amount equal to
$814,446.54 plus accrued and unpaid interest thereon, as provided in the
Financing Agreement and the other Loan Documents; (d) the Tranche D Term Loan
Lenders for the Tranche D Term Loans in an aggregate outstanding principal
amount equal to $4,886,679.21 plus accrued and unpaid interest thereon, as
provided in the Financing Agreement and the other

-3-



--------------------------------------------------------------------------------

 

Loan Documents and (e) for accrued and unpaid fees and expenses of Agents and
Lenders (and any other amounts due under the Financing Agreement and the other
Loan Documents, including but not limited to reasonable fees and disbursements
of counsel).

5.Acknowledgment of Existence of Events of Default.  Each Loan Party
acknowledges and agrees that the Existing Events of Default have occurred and
are continuing.  Each Loan Party acknowledges and agrees that the Agents and the
Lenders have not waived the Existing Events of Default or any other Event of
Default.  Each Loan Party further acknowledges and agrees that, as a result of
the occurrence of the Existing Events of Default: (a) all of such Loan Party’s
obligations, liabilities and indebtedness to the Agents and the Lenders under
the Financing Agreement and the other Loan Documents may at any time, subject to
the terms of this Amendment, the Financing Agreement and the other Loan
Documents, be declared due and payable in full, (b) the Agents and the Lenders
have no further commitment to extend credit to the Borrowers and (c) the Agents
and the Lenders, subject to the terms of this Amendment, are entitled to proceed
to enforce any and all of their rights and remedies under the terms of the
Financing Agreement and the other Loan Documents.

6.Conditions Precedent to Effectiveness.  This Amendment shall not be effective
until each of the following conditions precedent have been satisfied:

a.the Agents shall have received this Amendment, duly executed by each of the
parties hereto;

b.the Agents shall have received the Fifth Amendment Fee Letter (as hereinafter
defined), Fee Letter, and Payable Letter (as hereinafter defined), in each case,
duly executed by each of the parties thereto;

c.the Agents shall have received copies of all federal tax returns filed by the
Loan Parties with the IRS and each other applicable Governmental Authority
relating to the Loan Parties’ 2018 and 2019 Fiscal Years and all related
correspondence with the IRS or other applicable Governmental Authority with
respect to such federal tax returns and the anticipated federal tax (or similar)
refunds to be received by the Loan Parties for such Fiscal Years;

d.each of the representations and warranties set forth in Section 3 hereof shall
be true and correct on and as of the date hereof; and

e.all action on the part of the Loan Parties necessary for the valid execution,
delivery and performance by the Loan Parties of this Amendment shall have been
duly and effectively taken.

7.[Reserved].

8.Covenants and Agreements.  Without any prejudice or impairment whatsoever to
any of the rights and remedies of the Agents or any Lender contained in the
Financing Agreement or any of the other Loan Documents or in any agreement,
document or instrument executed in connection therewith, each of the Loan
Party’s covenants and agrees with the Agents and the Lenders that so long as the
Existing Events of Default have not been waived by the Required Lenders (it
being understood and agreed that, unless otherwise explicitly set forth herein,
the terms

-4-



--------------------------------------------------------------------------------

 

of this Section 8 shall survive the termination of the Forbearance Period so
long as the Existing Events of Default are continuing):

a.Approved Budget.  The Borrowers have delivered to the Agents on August 31,
2020 (i) a weekly budget through December 31, 2020, prepared by the
Administrative Borrower and (ii) a monthly budget through January 31, 2021,
prepared by the Administrative Borrower, in each case, which budget shall
include information on a line item basis as to (w) projected cash receipts,
(x) projected disbursements (including ordinary course operating expenses,
capital expenditures, asset sales, credit party expenses and any other fees and
expenses relating to the Loan Documents), (y) a calculation of the Borrowing
Base and (z) the amount of Qualified Cash, which shall be in form and substance
acceptable to the Agents (the “Approved Budget”) and each such Approved Budget
to be consistent with past practice.  At all times during the Forbearance
Period, the Borrowers shall deliver to the Agents on or before 2:00 p.m. (Boston
time) on Friday (or, if such day is not a Business Day, on the next succeeding
Business Day) an updated Approved Budget for the thirteen (13) week period
commencing as of the Sunday of such week, in form and substance satisfactory to
the Agents (it being understood that each subsequent Approved Budget shall only
add projections for the last week of the thirteen (13) week period covered
thereby and shall not modify any prior periods, and no such updated, modified or
supplemented budget shall be effective until so approved by the Agents and only
once so approved by the Agents shall it be deemed an “Approved Budget”).

b.Budget Variance Report.  On or before 2:00 p.m. (Boston time) on Friday of
each week commencing on September 4, 2020, the Borrowers shall deliver to the
Agents a Budget Variance Report.  As used herein “Budget Variance Report” means
a weekly report provided by the Borrowers to the Agents, showing amount of
Qualified Cash as of Saturday of each week and the actual receipts and
disbursements for each line item compared to the Approved Budget, as applicable,
on a cumulative basis from the date hereof of until the fourth (4th) week after
the date hereof and then on a rolling four (4) week basis at all times
thereafter, noting therein all variances, on a line-item basis, from amounts set
forth for such period in the Approved Budget, and shall include or be
accompanied by explanations for all material variances and certified by an
Authorized Officer of the Parent.

c.[Reserved].

d.Modified Principal and Interest Payments During the Forbearance
Period.  During the Forbearance Period (as hereinafter defined) only and subject
to the provisions of Section 8(h) hereof:  (i) the U.S. Borrower and the Dutch
Borrower, as applicable, shall not be required to make the regularly scheduled
cash amortization payments on the Tranche A Term Loans or the Tranche B Term
Loans pursuant to Section 2.03(a) and (b) of the Financing Agreement,
(ii) (x) interest in respect of the Loans which accrues on the Loans held by
Gordon Brothers Finance Company, LLC and its successors and assigns shall be
paid in cash on the applicable interest payment date at a rate per annum equal
to the LIBOR Rate plus 7.95% (it being understood and agreed that the LIBOR Rate
will be no less than 2.00% as set forth in the definition of “LIBOR Rate”) and
(y) all other interest (including the balance of the interest in respect of the
Loans which accrues on the Loans held by Gordon Brothers Finance Company, LLC
and its successors and assigns) shall be automatically paid-in-kind on the
applicable interest payment date (including, without limitation, on September 1,
2020) by capitalizing and adding such

-5-



--------------------------------------------------------------------------------

 

amounts to the principal amount of the applicable Loans on which such interest
accrued (the interest under this clause (y), the “Capitalized Interest”) and
(iii) the Loans shall not accrue interest at the Post-Default Rate.  The
Capitalized Interest shall be treated as principal of the applicable Loans on
which such interest accrued for all purposes of the Loan Documents and
thereafter bear interest as provided in Section 2.04 of the Financing
Agreement.  For the avoidance of doubt, (i) this Section 8(d) only modifies the
Financing Agreement as explicitly set forth herein, (ii) after the Initial Tax
Refunds (as hereinafter defined) and Subsequent Tax Refunds (as hereinafter
defined) in an aggregate amount of at least $4,900,000 have been received by the
Loan Parties (which are required to be applied to the Obligations in accordance
with the provisions of Section 8(h) hereof), clauses (i) and (ii) in the first
sentence of this Section 8(d) shall no longer apply and all of the payment and
repayment provisions in the Financing Agreement with respect thereto shall
govern, and (iii) after the Forbearance Period ends (but subject to the
provisions of Section 8(h) hereof), this Section 8(d) shall no longer apply and
all of the payment and repayment provisions in the Financing Agreement with
respect thereto shall govern.

e.Consolidated EBITDA Definition.  During the Forbearance Period only,
Section 1.01 of the Financing Agreement shall be amended by deleting “$750,000”
in sub-clause (ix) of the definition of “Consolidated EBITDA” and inserting
“$1,200,000.00” in lieu thereof.

f.Qualified Cash.  During the Forbearance Period only, Section 7.03(a) of the
Financing Agreement shall be amended by deleting “$700,000” and inserting
“$100,000.00” in lieu thereof.

g.Consolidated EBITDA.  During the Forbearance Period only, Section 7.03(b) of
the Financing Agreement shall be amended by deleting “$9,500,000” where it
appears opposite “January 31, 2020 and thereafter” and inserting “$6,500,000” in
lieu thereof.

h.Application of Tax Refunds.  The Loan Parties shall promptly (and in any event
within five (5) Business Days of receipt thereof), use the proceeds of any tax
(or similar) refund received by the Loan Parties from the IRS or any other
Governmental Authority with respect to the Loan Parties’ tax return(s) relating
to the 2018 or 2019 Fiscal Year as follows:

i.With respect to any Initial Tax Refunds (as hereinafter defined), (x) 30% of
the proceeds of such Initial Tax Refunds (A) shall, first, be used by the Loan
Parties to pay and reimburse all unpaid Secured Party Legal Expenses (as
hereinafter defined) until such Secured Party Legal Expenses have been paid in
full and (B) second, the balance remaining after the Secured Party Legal
Expenses have been paid in full may be retained by the Loan Parties for working
capital and other general corporate purposes; and (y) 70% of the proceeds of
such Initial Tax Refunds shall repay the Obligations as follows:  (A) first, to
any Capitalized Interest that has accrued on the Tranche A Term Loan and
Tranche B Term Loan (on a pro rata basis between the Tranche A Term Loan and the
Tranche B Term Loan) and to any “Payables” due to Gordon Brothers Finance
Company pursuant to that certain amended and restated letter agreement, dated as
of September 1, 2020 (as may be amended), by and among, among others, the Parent
and Gordon Brothers Finance Company (the “Payable Letter”), until such amounts
under this clause have been

-6-



--------------------------------------------------------------------------------

 

paid in full, (B) second, to any Capitalized Interest that has accrued on the
Tranche C Term Loan and Tranche D Term Loan (on a pro rata basis between the
Tranche C Term Loan and the Tranche D Term Loan) but only to the extent of such
Capitalized Interest which would not have been capitalized but for the
provisions of Section 8(d) hereof and the provisions of Section 8(d) of the
Fourth Amendment until such Capitalized Interest has been paid in full,
(C) third, against the installments of principal which would have been paid on
the Tranche A Term Loan and Tranche B Term Loan during the Forbearance Period
hereunder and the Forbearance Period under (and as defined in) the Fourth
Amendment but for, as applicable, the provisions of Section 8(d) hereof and the
provisions of Section 8(d) of the Fourth Amendment (on a pro rata basis between
the Tranche A Term Loan and the Tranche B Term Loan) until such principal
payments have been paid in full, (D) fourth, to the extent not previously paid,
towards the regularly scheduled cash amortization payments on the Tranche A Term
Loans and the Tranche B Term Loans required to be paid on November 1, 2020
pursuant to Section 2.03(a) and (b) of the Financing Agreement (on a pro rata
basis between the Tranche A Term Loan and the Tranche B Term Loan) until such
principal payments have been paid in full and (E) fifth, in the manner provided
in Section 2.05(d) of the Financing Agreement.  For purposes hereof, the
“Initial Tax Refunds” shall mean all tax or similar refunds received by the Loan
Parties from the IRS or other Governmental Authority up to an aggregate amount
of $2,400,000.

ii.With respect to any other refunds received by the Loan Parties from the IRS
or other Governmental Authority after the Initial Tax Refunds (each a
“Subsequent Tax Refund”), (x) (1) if such Subsequent Tax Refunds are received
before October 1, 2020, 50% of the proceeds of each such Subsequent Tax Refund
may be retained by the Loan Parties for working capital and other general
corporate purposes and (2) if such Subsequent Tax Refunds are received on or
after October 1, 2020, 40% of the proceeds of each such Subsequent Tax Refund
may be retained by the Loan Parties for working capital and other general
corporate purposes and (y) (1) if such Subsequent Tax Refunds are received
before October 1, 2020, 50% of the proceeds of each such Subsequent Tax Refund
shall repay the Obligations and (2) if such Subsequent Tax Refunds are received
on or after October 1, 2020, 60% of the proceeds of each such Subsequent Tax
Refund shall repay the Obligations, in either case under this clause (y), as
follows: (A) first, to any Capitalized Interest that has accrued on the
Tranche A Term Loan and the Tranche B Term Loan (on a pro rata basis between the
Tranche A Term Loan and the Tranche B Term Loan) and to any “Payables” due to
Gordon Brothers Finance Company pursuant to the Payable Letter, until such
amounts under this clause have been paid in full, (B) second, to any Capitalized
Interest that has accrued on the Tranche C Term Loan and the Tranche D Term Loan
(on a pro rata basis between the Tranche C Term Loan and the Tranche D Term
Loan) but only to the extent of such Capitalized Interest which would not have
been capitalized but for the provisions of Section 8(d) hereof and the
provisions of Section 8(d) of the Fourth Amendment until such Capitalized
Interest has been paid in full, (C) third, against the installments of principal
which would have been paid on the Tranche A Term Loan and the Tranche B Term
Loan during the Forbearance Period hereunder and

-7-



--------------------------------------------------------------------------------

 

the Forbearance Period under (and as defined in) the Fourth Amendment but for,
as applicable, the provisions of Section 8(d) hereof and the provisions of
Section 8(d) of the Fourth Amendment (on a pro rata basis between the Tranche A
Term Loan and the Tranche B Term Loan) until such principal payments have been
paid in full, (D) fourth, to the extent not previously paid, towards the
regularly scheduled cash amortization payments on the Tranche A Term Loans and
the Tranche B Term Loans required to be paid on November 1, 2020 pursuant to
Section 2.03(a) and (b) of the Financing Agreement (on a pro rata basis between
the Tranche A Term Loan and the Tranche B Term Loan) until such principal
payments have been paid in full and (E) fifth, in the manner provided in
Section 2.05(d) of the Financing Agreement.  Once the Initial Tax Refunds and
Subsequent Tax Refunds received aggregate to at least $4,900,000, the provisions
in clauses (i) and (ii) of the first sentence in Section 8(d) hereof shall no
longer be applicable.

Any payments of the Obligations made pursuant to this Section 8(h) shall not be
subject to the Applicable Premium.  Notwithstanding the foregoing, if the
Administrative Agent, Collateral Agent, or Required Lenders, as applicable, have
elected to apportion the payments as set forth in, and in accordance with the
terms of, Section 4.03(b) of the Financing Agreement, then the provisions of
such Section 4.03(b) shall control.  The provisions of this Section 8(h) amend
and restate the provisions of Section 8(h) of the Fourth Amendment in their
entirety and Section 8(h) of the Fourth Amendment shall be superseded by this
Section 8(h).  All references to Section 8(h) of the Fourth Amendment in any
Loan Document or other document or instrument delivered in connection therewith
shall be deemed to refer to this Section 8(h) and the provisions hereof.

i.Board Observer.  Each Loan Party will continue to permit the Agents to have a
representative (the “Board Observer”) present (whether in person or by
telephone) in an observer capacity at all duly convened meetings of the Board of
Directors or managers of each Loan Party and any committee meetings
thereof.  The Board Observer must be approved by the U.S. Borrower (such
approval not to be unreasonably withheld, conditioned or delayed).  Each Loan
Party shall provide the Board Observer representative with a notice and agenda
of each duly convened meeting of the Board of Directors and any committee
thereof at least seven (7) days (or such lesser time as agreed to by the Board
Observer) in advance of such meeting, and all of the information and other
materials that are distributed to the Board of Directors or any committee
thereof, as applicable, at the same time and in the same manner as such notices,
agendas, information and other materials are provided to the members of the
Board of Directors or any committee thereof; provided, however, that the Loan
Parties reserve the right to withhold any information and to exclude the Board
Observer from any meeting or portion thereof if (x) access to such information
or attendance at such meeting would, upon advice of the Loan Parties’ counsel,
adversely affect the attorney-client privilege between the Loan Parties and
their counsel or (y) in the reasonable judgment of the Loan Parties, access to
such information or attendance at such meeting could result in a conflict of
interest between the Secured Parties and the Loan Parties.  The Loan Parties
shall reimburse the Board Observer for the reasonable out-of-pocket expenses
(including travel expenses) incurred by the Board Observer in connection with
the Board Observer attending any meetings of the Board of Directors or any
committees thereof.  The Parent shall hold at least one meeting of its Board of
Directors each month.

-8-



--------------------------------------------------------------------------------

 

j.Tax Returns.  The Loan Parties shall (i)  deliver to the Administrative Agent
and the Lenders copies of all written correspondence sent to or received from
the IRS related to the Loan Parties’ 2018 and 2019 Fiscal Year federal tax
filings (including, without limitation, any such correspondence related to the
anticipated tax (or similar) refunds related thereto) together with each weekly
Budget Variance Report delivered by the Loan Parties and (ii) use their best
efforts to collect any and all anticipated tax (or similar) refunds in respect
of the Loan Parties’ 2018 and 2019 Fiscal Year tax filings from the IRS or other
applicable Governmental Authority as soon as possible.  Additionally, the Loan
Parties shall notify the Administrative Agent and the Lenders of any
conversations (including telephonic conversations), and describe the substance
of such conversations, that a representative of the Loan Parties has with a
representative of the IRS related to the Loan Parties’ 2018 and 2019 Fiscal Year
federal tax filings together with each weekly Budget Variance Report delivered
by the Loan Parties.  With respect to any state tax filings and solely to the
extent requested by any Agent or any Lender, the Loan Parties shall (i) promptly
deliver to the Administrative Agent and the Lenders copies of all written
correspondence sent to or received from the applicable Governmental Authority
related to the Loan Parties’ 2018 and 2019 Fiscal Year state tax filings
(including, without limitation, any such correspondence related to the
anticipated tax (or similar) refunds related thereto) and (ii)  notify the
Administrative Agent and the Lenders of any conversations (including telephonic
conversations), and describe the substance of such conversations, that a
representative of the Loan Parties has with a representative of the applicable
Governmental Authority related to the Loan Parties’ 2018 and 2019 Fiscal Year
state tax filings, in each case, together with each weekly Budget Variance
Report delivered by the Loan Parties.

k.Secured Party Legal Expenses.  As between the parties hereto, the Loan Parties
hereby agree that they shall reimburse, and pay in full in cash, all unpaid and
invoiced fees, costs and expenses of counsel to the Agents required to be paid
pursuant to the terms of the Loan Documents (including those fees, costs and
expenses incurred in connection with the preparation, execution, delivery and
administration of this Amendment) (the “Secured Party Legal Expenses”) by no
later than the earlier of (i) the date that the Loan Parties receive the Initial
Tax Refunds, (ii) October 31, 2020, and (iii) the date that a Termination Event
occurs.

9.Forbearance by Agents and Lenders.  In consideration of the Loan Parties
performance in accordance with this Amendment (including, without limitation,
the requirement of the Loan Parties to perform their obligations under the
Financing Agreement (as hereby amended), the other Loan Documents, the Fee
Letter, and the Fifth Amendment Fee Letter), the Agents and Lenders shall
forbear from enforcing their rights and remedies under the Financing Agreement
and other Loan Documents until the earlier of (i) December 31, 2020 at 5:00 p.m.
(Boston time); provided, however, if the Sale Closing Extension Event under (and
as defined in) the Fifth Amendment Fee Letter has occurred, such date shall be
extended to January 29, 2021 at 5:00 p.m. (Boston time) (the then-applicable
date under this clause (i), the “Termination Date”) or (ii) the occurrence of a
Termination Event (the period from the Fifth Amendment Effective Date until the
earlier to occur of the Termination Date and the occurrence of a Termination
Event, the “Forbearance Period”).  Notwithstanding the foregoing:

a.Nothing contained in this Amendment shall constitute:  (i) a waiver by the
Agents or Lenders of any Event of Default under the Financing Agreement or Loan
Documents,

-9-



--------------------------------------------------------------------------------

 

whether now existing or hereafter arising; or (ii) a waiver of any of the
Agents’ or Lenders’ contractual and legal rights and remedies.

b.This Amendment shall only constitute an agreement by the Agents and Lenders to
forbear from enforcing its rights and remedies upon the terms and conditions
expressly set forth herein.

10.Termination Events.  The occurrence of any one or more of the following
events shall constitute a termination event (hereinafter, a “Termination Event”)
under this Amendment:

a.The failure of the Loan Parties to promptly, punctually, or faithfully perform
any term, condition, or covenant of this Amendment as and when due, it being
expressly acknowledged and agreed that TIME IS OF THE ESSENCE.

b.Except as otherwise expressly set forth therein, the failure of the Loan
Parties to promptly, punctually, or faithfully perform any term, condition, or
covenant of the Fifth Amendment Fee Letter as and when due thereunder, it being
expressly acknowledged and agreed that TIME IS OF THE ESSENCE.

c.The occurrence of any Event of Default under the Financing Agreement or any
other Loan Document, other than the Existing Events of Default.

d.The commencement, assistance, cooperation, or participation as an adverse
party or adverse witness by Loan Party in any suit or other proceeding against
the Agents or any Lenders or any Affiliates of the Agents or any Lenders,
relating to the Obligations or any of the transactions contemplated by the
Financing Agreement, the other Loan Documents, this Amendment, or any other
documents, agreements or instruments executed in connection with the Loan
Documents.

e.The occurrence of any Proposed Transaction Termination Event (as defined in
the Fifth Amendment Fee Letter).

f.The termination or expiration of the Purchase Agreement (as defined in the
Fifth Amendment Fee Letter).

11.Rights Upon Termination.  Upon the Termination Date or the occurrence of any
Termination Event, the forbearance as set forth in this Amendment shall
terminate upon notice to the Administrative Borrower, and thereafter the Agents
and Lenders may immediately commence enforcing their rights and remedies
pursuant to the Financing Agreement and Loan Documents and otherwise without
notice or demand.

-10-



--------------------------------------------------------------------------------

 

12.Amendments to Financing Agreement.  Subject to the satisfaction of the
conditions precedent specified in Section 6, the Financing Agreement is hereby
amended by:

a.amending Section 1.01 thereof by amending and restating the definition of “Fee
Letter” therein as follows:

““Fee Letter” means that certain fee letter, dated as of the Fifth Amendment
Effective Date, by and between the Borrowers, the Agents, and the Lenders.”

b.amending Section 1.01 thereof by amending and restating the definition of
“Final Maturity Date” therein as follows:

““Final Maturity Date” means December 31, 2020; provided, however, if a Purchase
Agreement (as defined in the Fifth Amendment Fee Letter) is executed and
delivered to the Agents and the Lenders on or before October 31, 2020 in
accordance with the terms of the Fifth Amendment Fee Letter, but such Purchase
Agreement terminates or expires on or after December 31, 2020, then the Final
Maturity Date shall mean the date that such Purchase Agreement terminates or
expires; provided, further, however, if a Purchase Agreement is executed and
delivered to the Agents and the Lenders on or before October 31, 2020 in
accordance with the terms of the Fifth Amendment Fee Letter and so long as such
Purchase Agreement does not terminate or expire, then the Final Maturity Date
shall mean March 31, 2021.”

c.amending Section 1.01 thereof by adding the following definitions in the
appropriate alphabetical order:

““Fifth Amendment Effective Date” means September 1, 2020.”

““Fifth Amendment Fee Letter” means that certain fee letter, dated as of the
Fifth Amendment Effective Date, by and between the Borrowers, the Agents, and
the Lenders.”

d.amending and restating Section 7.01(q) thereof in its entirety as follows:

“(q)PPP Loan.  The U.S. Borrower shall (i) use the proceeds of the PPP Loan
solely for “allowable uses” under the CARES Act, (ii) use the proceeds of the
PPP Loan, and shall otherwise comply with all applicable conditions and
requirements of the CARES Act and (iii) prior to December 31, 2020, apply to the
PPP Lender for full and complete forgiveness of the maximum eligible amount of
the PPP Loan, which shall be, in any event, no less than sixty percent (60%) of
the PPP Loan.”

e.amending Section 7.02 by amending and restating the final sentence thereof as
follows:

“Notwithstanding anything to the contrary in this Section 7.02, no Loan Party
shall (x) make any Restricted Payment to any shareholder or other equityholder
of the U.S. Borrower, (y) make any payment, prepayment, redemption, defeasance,
or

-11-



--------------------------------------------------------------------------------

 

repurchase of any Subordinated Indebtedness (including the Board Debt, but
excluding payments of up to $3,000 per month pursuant to that certain
Subordinated Promissory Note, dated as of December 31, 2019, by the
Administrative Borrower in favor of Caransa Groep B.V.), or (z) pay any fees or
similar amounts to any members of the Board of Directors, provided, however, the
Loan Parties shall be permitted to pay reasonable and customary fees to the
members of the Board of Directors solely to the extent such fees are paid in the
form of restricted stock in the U.S. Borrower.”

f.deleting Schedule 8.01 in its entirety and inserting the new Schedule 8.01
attached hereto as Exhibit A in lieu thereof.

13.Release.

a.Each Loan Party hereby releases and forever discharges the Agents, the Lenders
and each of their parents, subsidiaries and affiliates, past or present, and
each of them, as well as each of Agents’ and Lenders’ directors, officers,
agents, servants, employees, shareholders, representatives, attorneys,
administrators, executors, heirs, assigns, predecessors and successors in
interest, and all other persons, firms or corporations with whom any of the
former have been, are now, or may hereafter be affiliated, and each of them
(collectively, the “Releasees”), from and against any and all claims, demands,
liens, agreements, contracts, covenants, actions, suits, causes of action in law
or equity, obligations, controversies, debts, costs, expenses, damages,
judgments, orders and liabilities of whatever kind or nature in law, equity or
otherwise, whether known or unknown, fixed or contingent, suspected or
unsuspected by any Loan Party, and whether concealed or hidden (collectively,
“Claims”), which any Loan Party now owns or holds or has at any time heretofore
owned or held, which are based upon or arise out of or in connection with any
matter, cause or thing existing at any time prior to the date hereof or anything
done, omitted or suffered to be done or omitted at any time prior to the date
hereof in connection with the Financing Agreement, the other Loan Documents or
this Amendment (collectively the “Released Matters”).  Each Loan Party
represents, warrants and agrees that in executing and entering into this
release, they are not relying and have not relied upon any representation,
promise or statement made by anyone which is not recited, contained or embodied
in this Amendment or the Loan Documents.  Each Loan Party has reviewed this
release with the Loan Parties’ legal counsel, and understands and acknowledges
the significance and consequence of this release and of the specific waiver
thereof contained herein.  Each Loan Party understands and expressly assumes the
risk that any fact not recited, contained or embodied therein may turn out
hereafter to be other than, different from, or contrary to the facts now known
to any Loan Party or believed by any Loan Party to be true.  Nevertheless, each
Loan Party intends by this release to release fully, finally and forever all
Released Matters and agrees that this release shall be effective in all respects
notwithstanding any such difference in facts, and shall not be subject to
termination, modification or rescission by reason of any such difference in
facts.

b.Each Loan Party acknowledges that it has been informed by its respective
counsel of the provisions of Section 1542 of the California Civil Code and the
possible applicability of those provisions to this Amendment.  With the advice
of its respective counsel, to the extent the releases in this Amendment are
deemed to be general releases in connection with the matters they encompass, the
Borrowers and each Guarantor hereby expressly waives and

-12-



--------------------------------------------------------------------------------

 

relinquishes all rights and benefits which they have or may in the future have
under Section 1542 of the California Civil Code which reads as follows:

A GENERAL RELEASE DOES NOT EXTEND TO CLAIMS THAT THE CREDITOR OR RELEASING PARTY
DOES NOT KNOW OR SUSPECT TO EXIST IN HIS OR HER FAVOR AT THE TIME OF EXECUTING
THE RELEASE AND THAT, IF KNOWN BY HIM OR HER, WOULD HAVE MATERIALLY AFFECTED HIS
OR HER SETTLEMENT WITH THE DEBTOR OR RELEASED PARTY.

Each Loan Party acknowledges that it may hereafter discover facts which are
different from or in addition to those which they now know or believe to be true
with respect to the Loan Documents or to the matters herein released, and they
agree that the Loan Documents shall be and remain in full force and effect in
all respects notwithstanding any such different or additional facts.  The
foregoing references to California law shall not in any way derogate from the
provisions of Section 19 below, it being understood and agreed by all parties
hereto that, as provided for in Section 19, New York law shall govern this
Amendment.

c.The provisions of this Section 13 shall survive the termination of the
Forbearance Period.

14.No Novation; Entire Agreement.  This Amendment evidences solely the specified
terms and obligations of the Loan Parties under the Financing Agreement and is
not a novation or discharge of any of the other obligations of the Loan Parties
under the Financing Agreement.  There are no other understandings, express or
implied, among the Loan Parties, the Agents and the Lenders regarding the
subject matter hereof or thereof, and the forbearance terms herein supersede all
prior forbearance agreements entered into between the Agents, the Lenders, and
the Loan Parties.

15.Severability.  Any provision of this Amendment which is prohibited or
unenforceable in any jurisdiction shall, as to such jurisdiction, be ineffective
to the extent of such prohibition or unenforceability without invalidating the
remaining portions hereof or affecting the validity or enforceability of such
provision in any other jurisdiction.

16.Headings.  Headings and captions used in this Amendment are included for
convenience of reference only and shall not be given any substantive effect.

17.Counterparts.  This Amendment may be executed in any number of counterparts
and by different parties hereto in separate counterparts, each of which shall be
deemed to be an original, but all of which taken together shall constitute one
and the same agreement.  Delivery of an executed counterpart of this Amendment
by telecopier or electronic mail shall be equally as effective as delivery of an
original executed counterpart of this Amendment.  Any party delivering an
executed counterpart of this Amendment by telecopier or electronic mail also
shall deliver an original executed counterpart of this Amendment but the failure
to deliver an original executed counterpart shall not affect the validity,
enforceability, and binding effect of this Amendment.

18.Miscellaneous.  The terms and provisions hereof shall be binding upon and
inure to the benefit of the parties hereto and their permitted successors and
assigns.

-13-



--------------------------------------------------------------------------------

 

19.Governing Law.  THIS AMENDMENT SHALL BE GOVERNED BY, AND CONSTRUED IN
ACCORDANCE WITH, THE LAW OF THE STATE OF NEW YORK APPLICABLE TO CONTRACTS MADE
AND TO BE PERFORMED IN THE STATE OF NEW YORK.

20.WAIVER OF JURY TRIAL, ETC.  EACH LOAN PARTY, EACH AGENT AND EACH LENDER
HEREBY WAIVES ANY RIGHT TO A TRIAL BY JURY IN ANY ACTION, PROCEEDING OR
COUNTERCLAIM CONCERNING ANY RIGHTS UNDER THIS AMENDMENT OR THE OTHER LOAN
DOCUMENTS, OR UNDER ANY AMENDMENT, WAIVER, CONSENT, INSTRUMENT, DOCUMENT OR
OTHER AGREEMENT DELIVERED OR WHICH IN THE FUTURE MAY BE DELIVERED IN CONNECTION
THEREWITH, OR ARISING FROM ANY FINANCING RELATIONSHIP EXISTING IN CONNECTION
WITH THIS AMENDMENT, AND AGREES THAT ANY SUCH ACTION, PROCEEDINGS OR
COUNTERCLAIM SHALL BE TRIED BEFORE A COURT AND NOT BEFORE A JURY.  EACH LOAN
PARTY CERTIFIES THAT NO OFFICER, REPRESENTATIVE, AGENT OR ATTORNEY OF ANY AGENT
OR ANY LENDER HAS REPRESENTED, EXPRESSLY OR OTHERWISE, THAT ANY AGENT OR ANY
LENDER WOULD NOT, IN THE EVENT OF ANY ACTION, PROCEEDING OR COUNTERCLAIM, SEEK
TO ENFORCE THE FOREGOING WAIVERS.  EACH LOAN PARTY HEREBY ACKNOWLEDGES THAT THIS
PROVISION IS A MATERIAL INDUCEMENT FOR THE AGENTS AND THE LENDERS ENTERING INTO
THIS AMENDMENT.

21.Informed Execution.  Each of the Loan Parties represents and warrants to the
Agents and Lenders that:

a.Each Loan Party has read and understands all of the terms and conditions of
this Amendment;

b.The Loan Parties intend to be bound by the terms and conditions of this
Amendment; and

c.The Loan Parties are executing this Amendment freely and voluntarily, without
duress, after consultation with independent counsel of the Loan Parties own
selection.

[Remainder of Page Intentionally Left Blank; Signature Pages Follow]

 

-14-



--------------------------------------------------------------------------------

 

IN WITNESS WHEREOF, this Amendment has been executed as of the date first
written above.

 

BORROWERS:

 

 

 

 

 

APEX GLOBAL BRANDS, INC. (f/k/a Cherokee Inc.), as U.S. Borrower

 

 

 

 

 

By:

 

/s/ Henry Stupp

 

Name:

 

Henry Stupp

 

Title:

 

Chief Executive Officer

 

 

 

 

 

 

IRENE ACQUISITION COMPANY B.V., as Dutch Borrower

 

 

 

 

 

By:

 

/s/ Henry Stupp

 

Name:

 

Henry Stupp

 

Title:

 

Director A

 

 

 

 

 

By:

 

/s/ Kimberly Doyle

 

Name:

 

Kimberly Doyle

 

Title:

 

Director B

 



[Signature Page to Fifth Amendment to Financing Agreement and Forbearance
Agreement]



--------------------------------------------------------------------------------

 

 

GUARANTORS:

 

 

 

 

 

CHEROKEE INC.

 

 

 

 

 

By:

 

/s/ Henry Stupp

 

Name:

 

Henry Stupp

 

Title:

 

CEO

 

 

 

 

 

 

SPELL C. LLC

 

 

 

 

 

By: CHEROKEE INC., its sole member

 

 

 

 

 

By:

 

/s/ Henry Stupp

 

Name:

 

Henry Stupp

 

Title:

 

CEO

 

 

 

 

 

 

CHEROKEE BRANDS LLC

 

 

 

 

 

By: CHEROKEE INC., its sole member

 

 

 

 

 

By:

 

/s/ Henry Stupp

 

Name:

 

Henry Stupp

 

Title:

 

CEO

 

 

 

 

 

 

HAWK 900 BRANDS LLC

 

 

 

 

 

By: CHEROKEE INC., its sole member

 

 

 

 

 

By:

 

/s/ Henry Stupp

 

Name:

 

Henry Stupp

 

Title:

 

CEO

 



[Signature Page to Fifth Amendment to Financing Agreement and Forbearance
Agreement]



--------------------------------------------------------------------------------

 

 

EDCA LLC

 

 

 

 

 

By: CHEROKEE INC., its sole member

 

 

 

 

 

By:

 

/s/ Henry Stupp

 

Name:

 

Henry Stupp

 

Title:

 

CEO

 

 

 

 

 

 

FFS HOLDINGS, LLC

 

 

 

 

 

By: CHEROKEE INC., its sole member

 

 

 

 

 

By:

 

/s/ Henry Stupp

 

Name:

 

Henry Stupp

 

Title:

 

CEO

 

 

 

 

 

 

FLIP FLOP SHOES FRANCHISE COMPANY, LLC

 

 

 

 

 

By: FFS HOLDINGS, LLC, its sole member

 

 

 

By: CHEROKEE INC., its sole member

 

 

 

 

 

By:

 

/s/ Henry Stupp

 

Name:

 

Henry Stupp

 

Title:

 

CEO

 

 

HI-TEC SPORTS INTERNATIONAL HOLDINGS B.V.

 

 

 

 

 

By:

 

/s/ Henry Stupp

 

Name:

 

Henry Stupp

 

Title:

 

CEO

 

 

 

 

 

 

HI-TEC SPORTS PLC

 

 

 

 

 

By:

 

/s/ Henry Stupp

 

Name:

 

Henry Stupp

 

Title:

 

CEO

 



[Signature Page to Fifth Amendment to Financing Agreement and Forbearance
Agreement]



--------------------------------------------------------------------------------

 

 

HI-TEC INTERNATIONAL HOLDINGS B.V.

 

 

 

 

 

By:

 

/s/ Henry Stupp

 

Name:

 

Henry Stupp

 

Title:

 

CEO

 

 

 

 

 

 

HI-TEC SPORTS UK LIMITED

 

 

 

 

 

By:

 

/s/ Henry Stupp

 

Name:

 

Henry Stupp

 

Title:

 

CEO

 

 

 

 

 

 

HI-TEC NEDERLAND B.V.

 

 

 

 

 

By:

 

/s/ Henry Stupp

 

Name:

 

Henry Stupp

 

Title:

 

CEO

 



[Signature Page to Fifth Amendment to Financing Agreement and Forbearance
Agreement]



--------------------------------------------------------------------------------

 

 

COLLATERAL AGENT AND

 

ADMINISTRATIVE AGENT:

 

 

 

GORDON BROTHERS FINANCE COMPANY

 

 

 

 

 

By:

 

/s/ Caitlin Sanders

 

Name:

 

Caitlin Sanders

 

Title:

 

Principal

 

 

 

 

 

 

LENDERS:

 

 

 

GORDON BROTHERS FINANCE COMPANY, LLC

 

 

 

 

 

By:

 

/s/ Caitlin Sanders

 

Name:

 

Caitlin Sanders

 

Title:

 

Principal

 

 

 

 

 

 

GORDON BROTHERS BRANDS, LLC

 

 

 

 

 

By:

 

/s/ Francis Morton

 

Name:

 

Francis Morton

 

Title:

 

CEO International

 

 

 

 

 

 

1903 PARTNERS, LLC

 

 

 

 

 

By:

 

/s/ Laurence Sax

 

Name:

 

Laurence Sax

 

Title:

 

COO

 

 

 

 

 

 

 

[Signature Page to Fifth Amendment to Financing Agreement and Forbearance
Agreement]



--------------------------------------------------------------------------------

 

Exhibit A

Schedule 8.01
Cash Management Accounts
(as of the Fifth Amendment Effective Date)

Company

Bank or Broker

Address

Account No.

Account Type

Cherokee Inc.

JPMorgan Chase Bank, N.A.

300 S Grand Ave, Suite 350 Los Angeles, CA 90071

000000475392689

Operating

Apex Global Brands, Inc.

Bank of America, N.A.

PO Box 15284
Wilmington, DE 19850

1416115784

Operating

Apex Global Brands, Inc.

Bank of America, N.A.

PO Box 15284
Wilmington, DE 19850

1416115789

Payroll

Hi-Tec Sports International Holdings B.V.

ING Bank

Bijlmerplein 888
Postbus 1800, 1000 BV Amsterdam

NL11INGB0658895311 (EUR)

NL29INGB0020132042 (USD)
Cash receipts account

Operating


Operating

Hi-Tec Sports UK Limited

Barclays

Barclays Bank PLC 1 Churchill Place, London E14 5HP United Kingdom

GB49BARC20776700740799 (GBP)

Operating

Hi-Tec Sports PLC

Barclays Bank PLC

Leicester, Leicestershire, United Kingdom LE87,2BB

GB54BARC20776730229458 (GBP)

Operating

 

